DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (and substantively similar claim 21, Gray (US 4,031,654 A) discloses a window mounted fly trap (abstract) comprising: 
a. a frame (fig. 1) comprising a top surface (outer surface of the lower portion of sloping panel 2), a bottom surface (outer surface of the upper portion of the flange 8) disposed on a side of the frame opposite the top surface (the upper portion of the flange 8 is generally disposed on the opposite side of the frame relative to the lower portion of the sloping panel 2), and a mount (attachment means 9) extending from the bottom surface away from the frame (fig. 2), wherein the frame defines an interior (supported by spacers 5) and the mount is constructed to detachably mount to a window surface (fig. 2); 
b. a cover comprising an adhesive fly capture surface (adhesive material layer 3) configured to face the window surface (fig. 2), the cover enclosing the interior at the top surface of the frame (fig. 2), wherein the frame, the cover, and the window surface defining therein a fly capture chamber (fig. 2); and

However, the prior art does not teach the combined limitations of the claimed invention, specifically, the cover being attached to the top surface of the frame by the adhesive fly capture surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADY W FRAZIER/Examiner, Art Unit 3647